Fine, j.,
for court en banc,
This is an application for an order requiring the prothonotary to satisfy certain tax liens of record. The property was sold by the county treasurer on a tax sale and purchased by the county commissioners. Subsequently, it was purchased by petitioner from the commissioners. There are now standing open on the record tax liens for several years which were discharged by the aforesaid sale. It is those tax liens which petitioner now seeks to have satisfied.
We are convinced that this application must be denied. As the liens were discharged by the sale, there is no reason for their satisfaction of record: Vincent v. Commissioners of Luzerne County, 323, May term, 1943. In fact, it is questionable whether we have authority to direct the prothonotary to satisfy the liens.
Petitioner cites in support of his rule a decree of this court directing the satisfaction of liens on a petition similar to the present one. That matter was disposed of on a short rule, amicably to the parties and consequently the authority of the court was not raised. As the court’s power to direct the satisfaction of the liens was neither questioned nor considered in the cited case, that decree is in no way controlling and is not to be considered as a precedent. We are of one mind that we should follow the doctrine enunciated by Valentine,. P. J., in the Vincent case, supra.
Rule discharged.